United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, BISCAYNE
NATIONAL PARK, Homestead, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-262
Issued: April 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 9, 2012 appellant filed a timely appeal from a May 30, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
November 16, 2011.

1
2

5 U.S.C. §§ 8101-8193.

The Board notes that appellant submitted evidence with his appeal to the Board. The Board, however, cannot
consider the evidence as it was not before OWCP at the time it issued a final decision. 20 C.F.R. § 501(c)(1); see
J.T., 59 ECAB 293 (2008).

On appeal, appellant asserts that he is not requesting wage-loss compensation but that his
medical expenses, including ambulance services, are covered.
FACTUAL HISTORY
On January 3, 2012 appellant, then a 69-year-old volunteer visitor use assistant, filed a
traumatic injury claim alleging that he injured his left shoulder and elbow on November 16, 2011
when he fell from the back of a pickup truck while assisting Park Ranger Chris Beers to load a
canoe. He indicated that his elbow was lacerated and bleeding freely and that both the elbow and
shoulder were bruised and swollen.
In a January 11, 2012 letter, OWCP informed appellant of the type of evidence needed to
establish his claim and asked that the employing establishment respond. Appellant was given
30 days to provide the requested information.
By decision dated February 13, 2012, OWCP denied the claim, finding that, although
appellant was an employee who timely filed a claim, he did not establish fact of injury. It
indicated that medical treatment was not authorized and prior authorization, if any, was
terminated. OWCP noted that appellant did not respond to the January 11, 2012 letter.
On March 7, 2012 appellant requested a review of the written record. He submitted
additional evidence including an undated statement in which Ranger Beers provided a history of
injury, stating that he and appellant were attempting to load canoes from the bed of the truck
onto a trailer and when they began to lift the back part of the canoe in order to try to slide it
across, the canoe begin to slip. Ranger Beers indicated that he could not see appellant because
he was obscured by the body of the canoe. The canoe then collapsed and he discovered that
appellant had fallen out of the bed of the truck. Ranger Beers checked appellant who seemed to
be alert but in pain. He stated that he called for help immediately and it shortly arrived on the
scene.
An employing establishment medical note dated November 16, 2011, completed by
emergency medical technicians Evan Pickford and Jared Brierly, indicated that they were called
at 3:40 p.m. and arrived on scene at 3:42 p.m. The report indicated a history that appellant fell
from a truck onto pavement and hit his left shoulder and that he complained of left shoulder pain
and had a laceration on the left shoulder. An ambulance service was called and arrived at
3:58 p.m.
A Miami Dade Ambulance Service report dated November 16, 2011, completed by Jorge
Miranda and Wilberto Madera, indicated that, upon arrival at 3:58 p.m., appellant was
complaining of sharp and constant pain radiating through his left shoulder. Examination findings
indicated that the left upper extremity had limited range of motion. Appellant was transported to
Homestead Hospital.
Appellant was admitted to the emergency room at Homestead Hospital at 4:50 p.m. with
a chief complaint of left shoulder injury caused by a fall from a truck. Nursing progress notes
indicated that an abrasion on his left elbow was cleaned and dressed and that a splint and sling
were applied to the left arm. Appellant was seen by Joseph Rodolfo, a physician’s assistant, who

2

reported a chief complaint of left upper extremity pain due to a fall from a truck. Left shoulder
examination demonstrated limited range of motion due to pain. No swelling, laceration or
abrasion was noted and the extremities were otherwise negative. Two left shoulder x-rays were
completed. The first demonstrated a questionable posterior subluxation of the humeral head and
repeat study found no dislocation. Appellant was discharged at 9:17 p.m. in improved condition
with a diagnosis of upper extremity pain involving the left shoulder and fall. He was prescribed
medication and advised to wear a sling, elevate affected areas above chest level, limit lifting with
no strenuous activity and was instructed to not work on the following day.
At 6:58 p.m. on November 16, 2011, Matthew Johnson, a supervisor, requested help from
Teri Gage, the employer’s chief of administration, in obtaining a billing address for the hospital.
He indicated that appellant was still at the emergency room and that a workers’ compensation
claim for him could not be processed because he was not in the “SMIS” database.
In a report dated December 6, 2011, Dr. Hossein Joukar, Board-certified in emergency
medicine, noted that appellant had a two-week history of a swollen left elbow following a fall
from a truck. Physical examination of the left elbow demonstrated a golf ball-sized swelling.
Dr. Joukar diagnosed elbow bursitis.
By decision dated May 30, 2012, an OWCP hearing representative affirmed the
February 13, 2012 decision, finding that the emergency room diagnosis of pain was not sufficient
to establish a work injury and that the medical evidence did not have an opinion as to whether
appellant’s claimed condition was related to the work incident November 16, 2011.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. Regardless of whether the asserted claim involves traumatic
injury or occupational disease, an employee must satisfy this burden of proof.3
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.4 To determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
3

Gary J. Watling, 52 ECAB 278 (2001).

4

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

3

the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.5
When determining whether the implicated employment factors caused the claimant’s
diagnosed condition, OWCP generally relies on the rationalized medical opinion of a physician.6
OWCP’s procedures provide, however, that a case may be accepted without a medical report if:
(1) the condition reported is a minor one that can be identified on visual inspection by a lay
person (e.g., burn, laceration, insect sting or animal bite); (2) the injury was witnessed or
reported promptly and no dispute exists as to the fact of injury; and (3) no time was lost from
work due to disability.7
ANALYSIS
OWCP accepted that appellant fell from a truck on November 16, 2011. The issue
therefore is whether appellant established that he sustained an injury as a result of that incident
and whether he is entitled to coverage of medical expenses incurred due to the November 16,
2011 incident.
The facts in this case indicated that the fall was witnessed by Ranger Beers, who called
employing establishment emergency personnel who responded shortly, examined appellant and
called a private ambulance. The ambulance personnel also examined appellant and transported
him to Homestead Hospital where he was seen in the emergency room.
Although medical evidence is generally required under FECA, the Board finds that
appellant’s claim falls into the category of cases, described above, that can be established
without a physician’s report. In this case, appellant was seen in the emergency room by nursing
staff and Mr. Rodolfo, a physician’s assistant. Reports by nurses and physician’s assistants are
not considered medical evidence as these persons are not considered physicians under FECA.8
The Board finds, however, that appellant’s left upper extremity condition included an
elbow laceration that could be identified on visual inspection by a lay person and was identified
by employing establishment emergency personnel and by a nurse in the emergency room who
cleaned and dressed the elbow.9 Moreover, Ranger Beers witnessed the injury which was
promptly reported to the employing establishment, which did not dispute his claim.10 Appellant,
who is a volunteer, did not miss time from “work” and is not requesting wage-loss
compensation. The Board finds that, under these circumstances, he has established that he

5

Gary J. Watling, supra note 3.

6

Conard Hightower, 54 ECAB 796 (2003).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3.d(1) (January 2013).

8

5 U.S.C. § 8101(2); see Sean O’Connell, 56 ECAB 195 (2004).

9

Federal (FECA) Procedure Manual, supra note 7 at Chapter 2.805.3.d(1)(a) (January 2013).

10

Id. at Chapter 2.805.3.d(1)(b) (January 2013).

4

sustained a left elbow laceration on November 16, 2011. Appellant therefore met his burden of
establishing fact of injury.11
The Board, however, finds that appellant has not established that a left elbow bursitis,
diagnosed by Dr. Joukar on December 6, 2011 was caused by the November 16, 2011
employment injury because the physician’s report did not contain an opinion regarding a cause
of the diagnosed condition. Medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal
relationship.12
On appeal, appellant requests that his medical expenses be covered. OWCP’s procedures
provide that a Form CA-16 is the vehicle to be used by an employing establishment to authorize
initial examination and/or medical treatment at OWCP expense. It is used to refer an employee
who sustains a traumatic injury to a local physician or hospital.13 The procedures further provide
that OWCP may approve payment for medical expenses incurred even if a CA-16 form has not
been issued. Payment in such situations must be determined on a case-by-case basis.14 Pursuant
to section 8103 of FECA,15 OWCP has broad discretionary authority to approve unauthorized
medical care which it finds necessary and reasonable in cases of emergency or other unusual
circumstances.16 It may exercise its discretion to authorize medical care even if a CA-16 form
has not been issued and the claim is subsequently denied. Payment in such situations is
determined on a case-by-case basis.17
In the case at hand, a CA-16 form was not used. As noted above, Ranger Beers verified
that appellant was assisting him when he fell from the truck. Appellant was first examined by
employing establishment emergency medical personnel and was transported to Homestead
Hospital by ambulance where he received treatment that day. In denying his claim, OWCP did
not consider whether emergency or otherwise unusual circumstances were present such that
11

A.S., 59 ECAB 246 (2007).

12

Willie M. Miller, 53 ECAB 697 (2002). Causal relationship is a medical issue and the medical evidence
required to establish a causal relationship is rationalized medical evidence. Jacqueline M. Nixon-Steward, 52 ECAB
140 (2000). The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors identified by the
claimant. Victor J. Woodhams, 41 ECAB 385 (1989). Neither the mere fact that a disease or condition manifests
itself during a period of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship. Dennis M. Mascarenas, 49 ECAB
215 (1997).
13

Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter
3.300.3 (February 2012).
14

Id. at Chapter 3.300.3(a)(3); see D.P., Docket No. 11-50 (issued October 26, 2011).

15

5 U.S.C. § 8103.

16

Supra note 14.

17

Id.

5

reimbursement of medical expenses would be appropriate in this case. The Board finds that, as
appellant has established fact of injury, the circumstances of the case warrant coverage of
medical expenses incurred on November 16, 2011.
With regard to the denial that a left elbow bursitis condition was caused by the accepted
November 16, 2011 employment injury, appellant may submit new evidence or argument with a
written request for reconsideration to OWCP within one year of this merit decision, pursuant to 5
U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has established that he sustained an injury in the
performance of duty on November 16, 2011 and the case is remanded for adjudication of the
reimbursement of medical expenses.
ORDER
IT IS HEREBY ORDERED THAT the May 30, 2012 decision of the Office of
Workers’ Compensation Programs is reversed in part and remanded in part.
Issued: April 23, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

